United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 26, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-60123
                         Summary Calendar


THOMAS JOHNSON,

                                         Plaintiff-Appellant,

versus

MISSISSIPPI DEPARTMENT OF CORRECTIONS; ADRIENNE CROFT,
Correctional Officer Trainee Pin #0913; MARYLEN REECE, “Sho”
Chairperson,

                                         Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                       USDC No. 4:05-CV-250
                       --------------------

Before JOLLY, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Thomas Johnson, Mississippi prisoner # K6003, appeals the

district court’s sua sponte dismissal of his in forma pauperis

civil rights complaint on the ground that he failed to exhaust

administrative remedies as required by 42 U.S.C. § 1997e(a).

Johnson asserted in his complaint that he was prevented from

exhausting the Administrative Remedy Program steps by prison

officials’ failure to pick up his Step 2 grievance in a timely

fashion.   In dismissing the complaint for failure to exhaust, the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60123
                                -2-

district court relied on Johnson’s assertion that his

administrative appeal was denied as untimely without considering

Johnson’s stated reasons for such denial.

     The Supreme Court recently held “that failure to exhaust is

an affirmative defense under the [Prison Litigation Reform Act],

and that inmates are not required to specifically plead or

demonstrate exhaustion in their complaints.”   Jones v. Bock, 127
S. Ct. 910, 921 (2007).   Accordingly, the district court’s

judgment is VACATED and the case is REMANDED for further

proceedings.